Title: From Thomas Jefferson to John Vaughan, 24 June 1806
From: Jefferson, Thomas
To: Vaughan, John


                        
                            Dear Sir
                            
                            Washington June 24. 06.
                        
                        I recieved last night your favor of the 20th. and I now inclose you Capt Elwood’s reciept for both boxes.
                            the servant who carried them to the vessel says that the light box was put into the cabin (this is the one you have
                            recieved,) & the heavy one into the hold, where it has perhaps been overlooked & may be yet found. this contained the
                            Louisiana minerals.   I recieved by post the books you were so kind as to forward from mr Stockler. would it be against
                            rule to mix my thanks with those of the society in your letter to him? I salute you with esteem & respect
                        
                            Th: Jefferson
                            
                        
                    